OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: December 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Advantage Trust | December 31, 2013 Ticker Symbol:MAV Principal Amount USD ($) S&P/Moody's Ratings Value TAX EXEMPT OBLIGATIONS -150.8% of Net Assets Alabama - 1.7% NR/B2 Alabama Industrial Development Authority Solid Waste Disposal Revenue, 6.45%, 12/1/23 NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority Nursing Home Revenue, 5.5%, 1/1/43 Arizona - 2.8% NR/NR Casa Grande Industrial Development Authority Hospital Revenue, 7.625%, 12/1/29 NR/NR Pima County Industrial Development Authority, 7.0%, 1/1/38 NR/Baa3 Pima County Industrial Development Authority Education Revenue, 6.75%, 7/1/31 NR/NR San Luis Facility Development Corp., 7.25%, 5/1/27 California - 16.0% CCC/NR California County Tobacco Securitization Agency Revenue, 5.25%, 6/1/46 NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 NR/Baa3 California Pollution Control Financing Authority, 5.0%, 7/1/37 BB+/NR California School Finance Authority, 7.375%, 10/1/43 A/A1 California State General Obligation Various Purpose, 5.75%, 4/1/31 NR/NR California Statewide Communities Development Authority, 5.875%, 11/1/43 757,342(a) NR/NR California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 B+/NR California Statewide Communities Development Authority Revenue Higher Education Revenue, 7.25%, 10/1/38 (144A) 20,000,000(b) NR/NR Inland Empire Tobacco Securitization Authority Revenue, 0.0%, 6/1/36 3,140,000(c) AA-/WR Lehman Municipal Trust Receipts Revenue, RIB, 11.07%, 9/20/28 (144A) 8,575,000(c) AA-/NR Lehman Municipal Trust Receipts, General Obligation, 13.06%, 7/28/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.25%, 1/1/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.5%, 1/1/40 A-/A2 San Jose California Airport Revenue, RIB, 5.0%, 3/1/37 Colorado - 0.9% B+/NR Colorado Educational & Cultural Facilities Authority, 8.0%, 9/1/43 NR/NR Kremmling Memorial Hospital District Certificate of Participation, 7.125%, 12/1/45 Connecticut - 0.4% NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 District of Colombia - 3.5% BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 Principal Amount USD ($) S&P/Moody's Ratings Value District of Colombia - (continued) BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 3.6% NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 NR/B1 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 1,000,000(d) NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 BB/NR Lee County Industrial Development Authority, 5.375%, 6/15/37 A/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 Georgia - 7.9% 5,210,000(c) AA-/WR Atlanta Georgia Water and Wastewater Revenue, RIB, 12.827%, 11/1/43 (144A) B+/NR Clayton County Development Authority Revenue, 9.0%, 6/1/35 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.0%, 9/1/30 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.125%, 9/1/40 NR/NR Fulton County Residential Care Facilities for the Elderly Authority, 7.0%, 7/1/29 NR/NR Fulton County Residential Care Facilities Revenue, 5.125%, 7/1/42 AA/Aa2 Private Colleges & Universities Authority, 5.0%, 10/1/43 NR/NR Savannah Georgia Economic Development Authority Revenue, 7.4%, 1/1/34 Guam - 0.4% B+/NR Guam Government of Department Education Certificates of Participation, 6.625%, 12/1/30 Idaho - 1.3% A-/Baa1 Power County Industrial Development Corp., Revenue, 6.45%, 8/1/32 A-/Baa1 Power County Pollution Control Revenue, 5.625%, 10/1/14 Illinois - 6.9% NR/Baa1 City of Country Club Hills, General Obligation, 5.0%, 12/1/31 365,400(b) NR/NR Illinois Finance Authority Revenue, 0.0%, 11/15/52 417,400(c) NR/NR Illinois Finance Authority Revenue, 4.0%, 11/15/52 A+/A1 Illinois Finance Authority Revenue, 5.5%, 4/1/39 AA-/A3 Illinois Finance Authority Revenue, 6.0%, 8/15/25 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 6.125%, 11/15/25 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/17 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/27 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 Principal Amount USD ($) S&P/Moody's Ratings Value Illinois - (continued) NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 1.0% NR/NR City of Carmel Indiana Nursing Home Revenue, 7.0%, 11/15/32 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/42 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/47 NR/Baa3 East Chicago Indiana Exempt Facilities Revenue, 7.0%, 1/1/14 NR/NR Vincennes Industrial Economic s Revenue, 6.25%, 1/1/24 Kansas - 0.4% NR/A2 Kansas Development Finance Authority Revenue, 5.0%, 5/15/35 Louisiana - 6.1% BB+/Baa3 Jefferson Parish Hospital Service District No. 2, 6.375%, 7/1/41 BBB/Baa3 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue, 6.75%, 11/1/32 NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 BBB-/NR Opelousas Louisiana General Hospital Authority Revenue, 5.75%, 10/1/23 Maine - 1.9% NR/Ba1 Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 AA-/Aa3 Maine Turnpike Authority, 5.0%, 7/1/42 Maryland - 3.6% A-/A2 Maryland Health & Higher Educational Facilities Authority Revenue, 5.0%, 7/1/43 NR/Baa3 Maryland Health & Higher Educational Facilities Authority Revenue, 5.75%, 7/1/38 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.75%, 7/1/44 Massachusetts - 9.5% NR/NR Massachusetts Development Finance Agency Revenue, 7.1%, 7/1/32 A/WR Massachusetts Development Finance Agency Revenue, RIB, 5.75%, 1/1/42 BBB-/Baa3 Massachusetts Health & Educational Facilities Authority Revenue, 5.375%, 7/15/28 AAA/Aaa Massachusetts Health & Educational Facilities Authority Revenue, 5.5%, 7/1/32 3,420,000(a) NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 AA-/Aa3 Massachusetts Housing Finance Agency Revenue, 5.35%, 12/1/45 Michigan - 3.8% NR/Ba1 Flint Michigan Hospital Building Authority Revenue, 7.375%, 7/1/35 BB+/NR Kent Hospital Finance Authority Revenue, 6.25%, 7/1/40 NR/NR Michigan Public Educational Facilities Authority Revenue, 7.0%, 10/1/36 Principal Amount USD ($) S&P/Moody's Ratings Value Michigan - (continued) AA/Aa1 Michigan State University Revenue, 5.0%, 8/15/41 Minnesota - 1.4% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Missouri - 0.9% 1,500,000(a)(e) NR/Ca St. Louis Industrial Development Authority Revenue, 7.2%, 12/15/28 6,640,000(a)(e) NR/Ca St. Louis Industrial Development Authority Revenue, 7.25%, 12/15/35 Montana - 0.8% NR/NR Hardin Increment Industrial Infrastructure Development Revenue, 0.0%, 9/1/31 1,000,000(a)(e) NR/NR Two Rivers Authority Inc., Project Revenue, 7.375%, 11/1/27 Nevada - 2.3% A+/A1 Nevada Highway Revenue, 5.0%, 2/1/43 A-/A3 Reno Nevada Hospital Revenue, 5.25%, 6/1/41 New Hampshire - 0.5% 1,125,000(d) NR/NR New Hampshire Health & Education Facilities Authority Revenue, 5.875%, 7/1/34 New Jersey - 11.4% NR/NR Burlington County New Jersey Bridge Commission Revenue, 5.625%, 1/1/38 NR/NR New Jersey Economic Development Authority Revenue, 10.5%, 6/1/32 (144A) B/B2 New Jersey Economic Development Authority Revenue, 5.75%, 9/15/27 NR/NR New Jersey Health Care Facilities Financing Authority, 7.25%, 7/1/27 3,500,000(c) AA-/WR New Jersey State Turnpike Authority Transportation Revenue, RIB, 13.52%, 7/1/23 (144A) 15,375,000(b) AA+/Aa1 New Jersey Transportation Trust Fund Authority Revenue, 0.0%, 12/15/27 New York - 6.9% NR/NR Dutchess County Industrial Development Agency, 7.5%, 3/1/29 BB/B2 New York City Industrial Development Agency Revenue, 5.25%, 12/1/32 BB/B2 New York City Industrial Development Agency Revenue, 7.625%, 12/1/32 AAA/Aaa New York State Dormitory Authority Revenue, 5.0%, 10/1/41 NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 North Carolina - 2.8% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 NR/NR Charlotte Special Facilities Revenue, 5.6%, 7/1/27 Ohio - 1.9% NR/NR Adams County Hospital Facilities Revenue, 6.5%, 9/1/36 B-/B3 Buckeye Tobacco Settlement Financing Authority Revenue, 6.5%, 6/1/47 Oklahoma - 2.0% 3,000,000(c) NR/WR Tulsa Airports Improvement Trust, 7.75%, 6/1/35 NR/WR Tulsa Airports Improvement Trust Revenue, 6.25%, 6/1/20 Principal Amount USD ($) S&P/Moody's Ratings Value Oregon - 0.7% BBB+/NR Oregon State Facilities Authority Revenue, 5.25%, 10/1/40 Pennsylvania - 11.1% B-/NR Pennsylvania Economic Development Financing Authority, 8.0%, 5/1/29 CCC+/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 A-/A3 Pennsylvania Turnpike Commission, 5.3%, 12/1/41 NR/NR Philadelphia Authority for Industrial Development, 8.2%, 12/1/43 BB-/NR Philadelphia Authority for Industrial Development Revenue, 6.5%, 6/15/33 (144A) BB-/NR Philadelphia Authority for Industrial Development Revenue, 6.75%, 6/15/43 (144A) BB+/Ba2 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 Rhode Island - 3.9% 1,355,000(e) NR/NR Central Falls Rhode Island Detention Facility Corp., Revenue, 7.25%, 7/15/35 NR/NR Rhode Island Health & Educational Building Corp., Revenue, 8.375%, 1/1/46 BB/Ba1 Tobacco Settlement Financing Corp. Revenue, 6.25%, 6/1/42 South Carolina - 2.0% 4,400,000(f) BBB/WR Tobacco Settlement Revenue Management Authority, 6.375%, 5/15/30 Tennessee - 3.1% BBB+/Baa1 Johnson City Health & Educational Facilities Board Hospital Revenue, 6.5%, 7/1/38 BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Revenue, 5.25%, 9/1/36 Texas - 17.0% BB+/Baa3 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 2,663,453(a)(e) NR/NR Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 NR/A3 Houston Higher Education Finance Corp., 5.0%, 9/1/38 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/16 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/21 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.125%, 5/1/26 NR/NR Jefferson County Industrial Development Corp., Revenue, 8.25%, 7/1/32 NR/NR Lubbock Health Facilities Development Corp., Nursing Home Revenue, 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Transportation Revenue, 5.75%, 1/1/33 NR/Aa1 Panhandle Regional Housing Finance Corp., Multifamily Housing Revenue, 6.6%, 7/20/31 NR/NR Red River Health Facilities Development Corp., Revenue, 8.0%, 11/15/41 AAA/Aaa Richardson Independent School District Revenue, 5.0%, 2/15/38 NR/NR Sanger Industrial Development Corp., Revenue, 8.0%, 7/1/38 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.125%, 11/15/39 Principal Amount USD ($) S&P/Moody's Ratings Value Texas - (continued) NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.25%, 11/15/44 1,000,000(a)(e) NR/NR Texas Midwest Public Facility Corp. Revenue, 9.0%, 10/1/30 BBB-/Baa3 Texas Private Activity Bond Surface Transportation Corp., 7.0%, 12/31/38 NR/NR Travis County Health Facilities Development Corp., Revenue, 7.125%, 1/1/46 AAA/NR Tyler Independent School District, 5.0%, 2/15/38 Virginia - 0.8% BBB+/Baa1 Washington County Industrial Development Authority Revenue, 7.75%, 7/1/38 Washington - 4.1% NR/Baa3 Washington State Health Care Facilities Authority Revenue, 5.5%, 12/1/39 BBB/Baa2 Washington State Health Care Facilities Authority Revenue, 6.125%, 8/15/37 BBB/Baa2 Washington State Health Care Facilities Authority Revenue, 6.25%, 8/15/42 NR/NR Washington State Housing Finance Commission Revenue, 6.75%, 10/1/47 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 West Virginia - 1.0% NR/NR City of Philippi West Virginia, 7.75%, 10/1/44 NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Wisconsin - 4.5% NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 1,000,000(d) NR/NR Wisconsin State Health & Educational FacilitiesAuthority Revenue, 6.125%, 4/1/24 1,000,000(d) NR/NR Wisconsin State Health & Educational Facilities Authority Revenue, 6.25%, 4/1/34 A+/A1 Wisconsin State Health & Educational Facilities Authority Revenue, 6.625%, 2/15/39 NR/NR Wisconsin State Public Finance Authority Revenue, 8.375%, 6/1/20 NR/NR Wisconsin State Public Finance Authority Revenue, 8.625%, 6/1/47 TOTAL TAX EXEMPT OBLIGATIONS (Cost $408,283,755) MUNICIPAL COLLATERALIZED DEBT OBLIGATION -0.9% of Net Assets 13,000,000(c)(e) NR/NR Non-Profit Preferred Funding Trust I, 0.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATION (Cost$13,000,000) TOTAL INVESTMENTS IN SECURITIES - 151.7% (Cost - $421,283,755) (g)(h) OTHER ASSETS AND LIABILITIES -3.8% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (55.5)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% NR Security not rated by S&P or Moody's. WR Rating withdrawn by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At December 31, 2013, the value of these securities amounted to $29,601,894 or 11.0% of total net assets applicable to common shareowners. RIB Residual Interest Bond.The interest rate is subject to change periodically and inversely based upon prevailing market rates.The interest rate shown is the rate at December 31, 2013 (a) Security is in default and is non income producing. (b) Security issued with a zero coupon.Income is recognized through accretion of discount. (c) The interest rate is subject to change periodically. The interest is shown is the rate at December 31, 2013. (d) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (e) Indicates a security that has been deemed as illiquid.As of December 31, 2013 the aggregate cost of illiquid securities in the Trust's portfolio was $27,024,050.As of that date, the aggregate value of illiquid securities in the Trust's portfolio of $6,692,019 represented 2.5% of total net assets applicable to common shareowners. (f) Escrow to maturity. (g) At December 31, 2013 the concentration of investments by type of obligation/ market sector is as follows : Insured FSA % FSA-CR AMBAC GO OF INSTN BHAC-CR MBIA PSF-GTD AMBAC GO OF INSTN ASSURED GTY GNMA COLL NATL-RE Revenue Bonds: Health Revenue Development Revenue Facilities Revenue Tobacco Revenue Education Revenue Transportation Revenue Other Revenue Airport Revenue Pollution Control Revenue Water Revenue Utilities Revenue * % *Amount is less than 0.1%. (h) At December 31, 2013, the net unrealized depreciation on investments based on cost for federal tax purposes of $423,400,168 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation For financial reporting purposes net unrealized depreciation on investments was $11,390,085 and cost of investments aggregated$421,283,755. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2, and securities valued using fair value methods (other than prices supplied by independent pricing services) as level 3. The following is a summary of the inputs used as of December 31, 2013, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations: $
